DETAILED ACTION
			Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 26 October 2021,  has been entered in full.  Claims 5, 7-13, 16-21, 23-25, 29, 31, 36-38, 43-47 are amended. Claims 1-48 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 26 October 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
	
				Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The Brief Description of the Drawings/Figures do not mention the following Figures: 1A, 1B, 3A, 3B, 3C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1-5, 7-15, 39-43, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (US 2015/0044204; published 2/12/15).
Ward et al. teach a method for treating asthma comprising administering to an asthma patient benralizumab or an antigen-binding fragment thereof, wherein the patient has a blood eosinophil count of a least 300 cells/ul prior to administration (para 0008)(applies to claims 2 and 8). Ward et al. teach that the asthma patient has nasal polyposis (Table 2 and Table 3)(applies to claims 1, 2 and 4). Ward et al. teach that the method decreases exacerbation rates of asthma and decreases annual exacerbation rates of asthma (para 0021)(applies to claims 1, 5 and 12). It is noted that the method would inherently reduce annual exacerbation rates by at least 60% (applies to claims 13-15). Ward et al. teach wherein the asthma patient has a forced expiratory volume in one second (FEV.sub.1) of at least 75% predicted value prior to the administration (para 0009)(applies to claim 3).Ward et al. teach a method of treating asthma comprises administering at least two doses of benralizumab or an antigen-binding fragment thereof to an asthma patient (para 0010)(applies to claims 4 and 11). Ward et al. teach that the asthma is eosinophilic asthma (para 0013)(applies to claim 7). Ward et al. teach asthma patients must have had a morning pre-bronchodilator forced expiratory volume in 1 second (FEV.sub.1) of at least 40% (para 0070)(applies to  claim 9). Ward et al. teach that the asthma patient had an ACQ or ACQ-6 score of at least 1.5 prior to the administration of benralizumab or an antigen-binding fragment thereof (para 0067)(applies to claim 10). Ward et al. teach administering to the asthma patient 30 mg of benralizumab or an antigen-binding fragment thereof (paras 0016, 0020 and 0041)(applies to claim 39).  Ward et al. teach that in certain aspects, the asthma patient has a blood eosinophil count of at least 150 cells/uL, prior to the administration of benralizumab or an antigen-binding fragment thereof (para 0060)(applies to claim 39). Ward et al. teach that in certain aspects of the methods provided herein, benralizumab or an antigen-binding fragment thereof is administered once every four weeks to once every twelve weeks. In certain aspects, benralizumab or an antigen-binding fragment thereof is administered once every four weeks. In certain aspects, benralizumab or an antigen-binding fragment thereof is administered once every eight weeks. In certain aspects, the benralizumab or an antigen-binding fragment thereof is administered once every four weeks for twelve weeks and then once every eight weeks (para 0017)(applies to claims 40-42). Ward et al. teach that benralizumab or an antigen-binding fragment thereof is administered subcutaneously (para 0018)(applies to claim 43).

2.  Claims 1-18, 32, 35-39, 42-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov Identifier: NCT03170271. A study of the safety and effectiveness of benralizumab to treat  patients with severe uncontrolled asthma. (first posted May 31, 2017). [Database Online] [Retrieved on 2022-09-15]. Retrieved from: clinicaltrials.gov/ct2/show/NCT03170271. 
	ClinicalTrials.gov Identifier: NCT03170271 teaches treating asthma comprising administering benralizumab to eosinophilic phenotypic asthma patients with nasal polyps (pages 1-2)(applies to claims 1 and 7). The trial teaches administering repeated doses of 30 mg subcutaneously to asthma patients. The trial teach administering every 8 weeks (pages 1-3)(applies to claims 4, 11, 35, 38, 42 and 43).  The trail teaches that the asthma patient has a blood eosinophil count of at least 300 cells/uL prior to administration or equal to or greater than 150 cells/uL prior to administration (page 9)(applies to claim 2, 8 and 39). The trial teaches that the asthma patient criteria include a history of treatment with inhaled corticosteroids (or oral corticosteroid) plus asthma controller and history of at least 2 asthma exacerbations in the year prior to the trial (page 8)(applies to claim 18). The trial teaches that the asthma patient has an ACQ-6 sore of at least 1.5 and a FEV1 less than 75% prior to the administration (page 8)(applies to claims 3, 9 and 10). To discern treatment, the trial teaches using the following SCORINGS: measuring the annualized rate of asthma exacerbations over the treatment period, SGRQ, (page 4), FEV1, ACQ-6, PEF (page 5) and SNOT-22 (page 7). The method would inherently improve the instant scores (applies to claims 1, 5, 6, 12-17, 32, 36, 37, 44-48). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 13-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2015/0044204; published 2/12/15) in view of ClinicalTrials.gov Identifier: NCT03170271. A study of the safety and effectiveness of benralizumab to treat  patients with severe uncontrolled asthma. (first posted May 31, 2017). [Database Online] [Retrieved on 2022-09-15]. Retrieved from clinicaltrials.gov/ct2/show/NCT03170271.
Ward et al. teach a method for treating asthma comprising administering to an asthma patient benralizumab or an antigen-binding fragment thereof, wherein the patient has a blood eosinophil count of a least 300 cells/ul prior to administration (para 0008). Ward et al. teach that the asthma patient has nasal polyposis (Table 2 and Table 3)(applies to claim 1). Ward et al. teach that the method decreases exacerbation rates of asthma and decreases annual exacerbation rates of asthma (para 0021)(applies to claims 1 and 5). It is noted that the method would inherently reduce annual exacerbation rates by at least 60% (applies to claims 13-15). Ward et al. teach that the asthma is eosinophilic asthma (para 0013). Ward et al. teach administering to the asthma patient 30 mg of benralizumab or an antigen-binding fragment thereof (paras 0016, 0020 and 0041)(applies to claim 24).  Ward et al. teach that the asthma patient uses oral or inhaled corticosteroids (OCS)(paras 0014, 0063)(applies to claims 18 and 20). Ward et al. teach wherein the asthma was prescribed or had been long acting beta2 agonists (LABA) prior to the administration of benralizumab or an antigen-binding fragment thereof (para 0065)(applies to claim 19). Ward et al. teach that benralizumab or an antigen-binding fragment thereof is administered subcutaneously (para 0018)(applies to claims 29 and 30).  Ward et al. teach that in certain aspects, the patient has a history of exacerbations. In certain aspects, the history of exacerbations comprises at least two exacerbations in the year prior to the administration of benralizumab or an antigen-binding fragment thereof. In certain aspects, the history of exacerbations comprises no more than six exacerbations in the year prior to the administration of benralizumab or an antigen-binding fragment thereof (para 0014)(applies to claims 21-23). Ward et al. teach that the methods provide for administering benralizumab or an antigen-binding fragment thereof in addition to OCS therapy (para 0019)(applies to claim 31). Ward et al. teach that in certain aspects, the asthma patient has a blood eosinophil count of at least 150 cells/uL, prior to the administration of benralizumab or an antigen-binding fragment thereof (para 0060). Ward et al. teach that in certain aspects of the methods provided herein, benralizumab or an antigen-binding fragment thereof is administered once every four weeks to once every twelve weeks. In certain aspects, benralizumab or an antigen-binding fragment thereof is administered once every four weeks. In certain aspects, benralizumab or an antigen-binding fragment thereof is administered once every eight weeks. In certain aspects, the benralizumab or an antigen-binding fragment thereof is administered once every four weeks for twelve weeks and then once every eight weeks (para 0017)(applies to claims 25-28, 33 and 34). 
Ward et al. teach do not teach using the Sino-Nasal Outcome Test Item 22 (SNOT-22) scoring system to discern treatment.
ClinicalTrials.gov Identifier: NCT03170271 teaches treating asthma comprising administering benralizumab to eosinophilic phenotypic asthma patients with nasal polyps (pages 1-2). The trial teaches administering repeated doses of 30 mg subcutaneously to asthma patients. The trial teach administering every 8 weeks (pages 1-3).  The trail teaches that the asthma patient has a blood eosinophil count of at least 300 cells/uL prior to administration or equal to or greater than 150 cells/uL prior to administration (page 9). The trial teaches that the asthma patient criteria include a history of treatment with inhaled corticosteroids (or oral corticosteroid) plus asthma controller and history of at least 2 asthma exacerbations in the year prior to the trial (page 8)(applies to claims 18, 20-23 and 31). The trial teaches that the asthma patient has an ACQ-6 sore of at least 1.5 and a FEV1 less than 75% prior to the administration (page 8). The trial teaches using the following SCORINGS to discern treatment: SGRQ, (page 4), FEV1, ACQ-6, PEF (page 5) and SNOT-22 (page 7). The method would inherently improve the instant scores (applies to claims 6, 16, 17 and 32).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating asthma comprising administering benralizumab to eosinophilic phenotypic asthma patients with nasal polyps, as taught by Ward et al. to include scoring using the SNOT-22 system taught by ClinicalTrials.gov Identifier: NCT03170271.  One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because ClinicalTrials.gov Identifier NCT03170271 teaches that the SNOT-22 questionnaire is used to assess the rhinosinusitis health status and quality of life of patients with baseline chronic rhinosinusitis with nasal polyposis. ClinicalTrials.gov Identifier NCT03170271 teaches that SNOT-22 is scored as 0 (no problem) to 5 (problem as bad as it can be) with a total range from 0 to 110. ClinicalTrials.gov Identifier NCT03170271 teaches that higher scores indicate poorer outcomes. Thus, it would be obvious to include this scoring system. 

	
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 1-24, 27-33, 35-40, 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9,441,047 in view of ClinicalTrials.gov Identifier: NCT03170271. A study of the safety and effectiveness of benralizumab to treat  patients with severe uncontrolled asthma. (first posted May 31, 2017). [Database Online] [Retrieved on 2022-09-15]. Retrieved from: clinicaltrials.gov/ct2/show/NCT03170271.
            The instant claims are drawn to reducing asthma exacerbations and treating asthma in asthma patients with nasal polyps comprising administering benralizumab or an antigen-binding fragment thereof. The instant claims are further drawn to wherein 30 mg of benralizumab or an antigen-binding fragment thereof is administered subcutaneously. The instant claims are further drawn to wherein benralizumab or an antigen-binding fragment thereof is administered once every four weeks to once every twelve weeks; administered once every eight weeks; and administered once every four weeks for twelve weeks and then once every eight weeks. The instant claims are further drawn to wherein the asthma is eosinophilic asthma. The instant claims are further drawn to wherein the patient has a FEV1 of least than 75%; wherein  the patient has a blood eosinophil count of at least 150 cell uL or 300 uL prior to administration. The claims are further drawn to wherein the patient uses high-dose inhaled corticosteroids (ICS) or oral (OCS); wherein the patient uses long-acting .beta. agonists (LABA).  The claims are further drawn to wherein the patient has no more than 6 exacerbations in the year prior to administration. 
            The claims of U.S. Patent No. 9,441,047 teach a method of treating asthma by improving an asthma control questionnaire-6 (ACQ-6) score in an adult asthmatic patient, comprising administering to the adult patient a dose of 30 mg once every four weeks for twelve weeks and then once every eight weeks benralizumab or an antigen-binding fragment thereof. The claims further teach wherein the asthma is eosinophilic asthma.  The claims further teach wherein the patient has a blood eosinophil count of at least 300 cells/.ml; wherein the patient uses high-dose inhaled corticosteroids (ICS); wherein the patient uses long-acting .beta. agonists (LABA); wherein the patient has a history of exacerbations and wherein the benralizumab or antigen-binding fragment thereof is administered in addition to corticosteroid therapy.
            MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
In the instant case, U.S. Patent No. 9,441,047 teaches adult asthma patients who have nasal polyps (Table 2 and Table 3). 
The claims of U.S. Patent No. 9,441,047 do not teach that the asthma patient has a blood eosinophil count of at 150 cells/uL prior to administration or wherein the patient uses oral corticosteroids (OCS).  The claims of U.S. Patent No. 9,441,047 do not teach the following SCORING systems: SGRQ, FEV1, and SNOT-22. The claims of U.S. Patent No. 9,441,047 do not teach that the asthma patient has no more than 6 exacerbations in the year prior to administration.
ClinicalTrials.gov Identifier: NCT03170271 teaches treating asthma comprising administering benralizumab to eosinophilic phenotypic asthma patients with nasal polyps (pages 1-2). The trial teaches administering repeated doses of 30 mg subcutaneously to asthma patients. The trial teach administering every 8 weeks (pages 1-3).  The trial teaches that the asthma patient has a blood eosinophil count of at least 300 cells/uL prior to administration or equal to or greater than 150 cells/uL prior to administration (page 9). The trial teaches that the asthma patient criteria include a history of treatment with inhaled corticosteroids (or oral corticosteroid) plus asthma controller and history of at least 2 asthma exacerbations in the year prior to the trial (page 8). The trial teaches that the asthma patient has an ACQ-6 sore of at least 1.5 and a FEV1 less than 75% prior to the administration (page 8). The trial teaches using the following SCORINGS to discern treatment: measuring the annualized rate of asthma exacerbations over the treatment period, SGRQ, (page 4), FEV1, ACQ-6, PEF (page 5) and SNOT-22 (page 7). 
            It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating asthma comprising administering to the adult patient a dose of 30 mg once every four weeks for twelve weeks and then once every eight weeks benralizumab or an antigen-binding fragment thereof wherein the asthma patient has nasal polyps, as taught in the claims of U.S. Patent No. 9,441,047, to include the scoring system of SGRQ, FEV1, and SNOT-22 and patient having no more than 6 exacerbations in the year prior to administration or a blood eosinophil count of at least 150 cells/uL prior to administration as taught by ClinicalTrials.gov Identifier: NCT03170271. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because U.S. Patent No. 9,441,047 and ClinicalTrials.gov Identifier: NCT03170271 teach similar patient populations. Using the scoring system taught by ClinicalTrials.gov Identifier: NCT03170271 helps discern the efficacy of the pharmaceutical.
	
	2.  Claims 1-24, 27-33, 35-40, 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9,441,046 in view of ClinicalTrials.gov Identifier: NCT03170271. A study of the safety and effectiveness of benralizumab to treat  patients with severe uncontrolled asthma. (first posted May 31, 2017). [Database Online] [Retrieved on 2022-09-15]. Retrieved from: clinicaltrials.gov/ct2/show/NCT03170271.
            The instant claims are drawn to reducing asthma exacerbations and treating asthma in asthma patients with nasal polyps comprising administering benralizumab or an antigen-binding fragment thereof. The instant claims are further drawn to wherein 30 mg of benralizumab or an antigen-binding fragment thereof is administered subcutaneously. The instant claims are further drawn to wherein benralizumab or an antigen-binding fragment thereof is administered once every four weeks to once every twelve weeks; administered once every eight weeks; and administered once every four weeks for twelve weeks and then once every eight weeks. The instant claims are further drawn to wherein the asthma is eosinophilic asthma. The instant claims are further drawn to wherein the patient has a FEV1 of least than 75%; wherein  the patient has a blood eosinophil count of at least 150 cell uL or 300 uL prior to administration. The claims are further drawn to wherein the patient uses high-dose inhaled corticosteroids (ICS) or oral (OCS); wherein the patient uses long-acting .beta. agonists (LABA).  The claims are further drawn to wherein the patient has no more than 6 exacerbations in the year prior to administration.
	The claims of U.S. Patent No. 9,441,046 teach a method of treating asthma by increasing forced expiratory volume in one second (FEV1) in an adult asthma patient, comprising administering subcutaneously to the adult patient a dose of 30 mg once every four weeks for twelve weeks and then once every eight weeks of benralizumab or an antigen-binding fragment thereof. The claims further teach wherein the asthma is eosinophilic asthma; wherein the patient has a blood eosinophil count of at least 300 cells/uL. The claims further teach wherein the patient has a forced expiratory volume in one second (FEV1) of at least 75% predicted value prior to the administration; wherein the patient uses high-dose inhaled corticosteroids (ICS); wherein the patient uses long-acting beta 2 agonists (LABA); wherein the patient has a history of exacerbations and wherein the benralizumab or antigen-binding fragment thereof is administered in addition to corticosteroid therapy.
MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
In the instant case, U.S. Patent No. 9,441,046 teaches adult asthma patients who have nasal polyps (Table 2 and Table 3). 
The claims of U.S. Patent No. 9,441,046 do not teach that the asthma patient has a blood eosinophil count of at 150 cells/uL prior to administration or wherein the patient uses oral corticosteroids (OCS).  The claims of U.S. Patent No. 9,441,046 do not teach the following SCORING systems: SGRQ, FEV1, and SNOT-22. The claims of U.S. Patent No. 9,441,046 do not teach that the asthma patient has no more than 6 exacerbations in the year prior to administration.
ClinicalTrials.gov Identifier: NCT03170271 teaches treating asthma comprising administering benralizumab to eosinophilic phenotype asthma patients with nasal polyps (pages 1-2). The trial teaches administering repeated doses of 30 mg subcutaneously to asthma patients. The trial teach administering every 8 weeks (pages 1-3).  The trial teaches that the asthma patient has a blood eosinophil count of at least 300 cells/uL prior to administration or equal to or greater than 150 cells/uL prior to administration (page 9). The trial teaches that the asthma patient criteria include a history of treatment with inhaled corticosteroids (or oral corticosteroid) plus asthma controller and history of at least 2 asthma exacerbations in the year prior to the trial (page 8). The trial teaches that the asthma patient has an ACQ-6 sore of at least 1.5 and a FEV1 less than 75% prior to the administration (page 8). The trial teaches using the following SCORINGS to discern treatment: measuring the annualized rate of asthma exacerbations over the treatment period, SGRQ, (page 4), FEV1, ACQ-6, PEF (page 5) and SNOT-22 (page 7). 
            It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating asthma by increasing forced expiratory volume in one second (FEV1) in an adult asthma patient, comprising administering subcutaneously to the adult patient a dose of 30 mg once every four weeks for twelve weeks and then once every eight weeks of benralizumab or an antigen-binding fragment thereof, as taught by the claims of U.S. Patent No. 9,441,046 to include the scoring system of SGRQ, FEV1, and SNOT-22 and patients having no more than 6 exacerbations in the year prior to administration or a blood eosinophil count of at least 150 cells/uL prior to administration as taught by ClinicalTrials.gov Identifier: NCT03170271. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because U.S. Patent No. 9,441,046 and ClinicalTrials.gov Identifier: NCT03170271 teach similar patient populations. Using the scoring system taught by ClinicalTrials.gov Identifier: NCT03170271 helps discern the efficacy of the pharmaceutical.
	
	
	3.  Claims 1-24, 27-33, 35-40, 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9,441,037 in view of ClinicalTrials.gov Identifier: NCT03170271. A study of the safety and effectiveness of benralizumab to treat  patients with severe uncontrolled asthma. (first posted May 31, 2017). [Database Online] [Retrieved on 2022-09-15]. Retrieved from: clinicaltrials.gov/ct2/show/NCT03170271.
	The instant claims are drawn to reducing asthma exacerbations and treating asthma in asthma patients with nasal polyps comprising administering benralizumab or an antigen-binding fragment thereof. The instant claims are further drawn to wherein 30 mg of benralizumab or an antigen-binding fragment thereof is administered subcutaneously. The instant claims are further drawn to wherein benralizumab or an antigen-binding fragment thereof is administered once every four weeks to once every twelve weeks; administered once every eight weeks; and administered once every four weeks for twelve weeks and then once every eight weeks. The instant claims are further drawn to wherein the asthma is eosinophilic asthma. The instant claims are further drawn to wherein the patient has a FEV1 of least than 75%; wherein  the patient has a blood eosinophil count of at least 150 cell uL or 300 uL prior to administration. The claims are further drawn to wherein the patient uses high-dose inhaled corticosteroids (ICS) or oral (OCS); wherein the patient uses long-acting .beta. agonists (LABA).  The claims are further drawn to wherein the patient has no more than 6 exacerbations in the year prior to administration.
	The claims of U.S. Patent No. 9,441,037 teach a method of treating asthma by reducing the annual exacerbation rate of asthma, comprising administering subcutaneously to an adult asthma patient a dose of 30 mg once every four weeks for twelve weeks and then once every eight weeks benralizumab or an antigen-binding fragment thereof. The claims of U.S. Patent No. 9,441,037 further teach wherein the asthma is eosinophilic asthma, wherein the patient has a blood eosinophil count of at least 300 cells/ul. The claims further teach wherein the patient has a forced expiratory volume in one second (FEV1) of at least 75% predicted value prior to the administration; wherein the patient uses high-dose inhaled corticosteroids (ICS); wherein the patient uses long-acting beta 2 agonists (LABA); wherein the patient has a history of exacerbations; and wherein the benralizumab or antigen-binding fragment thereof is administered in addition to corticosteroid therapy.
MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
In the instant case, U.S. Patent No. 9,441,037 teaches adult asthma patients who have nasal polyps (Table 2 and Table 3). 
The claims of U.S. Patent No. 9,441,037 do not teach that the asthma patient has a blood eosinophil count of at 150 cells/uL prior to administration or wherein the patient uses oral corticosteroids (OCS).  The claims of U.S. Patent No. 9,441,037 do not teach the following SCORING systems: SGRQ, FEV1, and SNOT-22. The claims of U.S. Patent No. 9,441,037 do not teach that the asthma patient has no more than 6 exacerbations in the year prior to administration.
ClinicalTrials.gov Identifier: NCT03170271 teaches treating asthma comprising administering benralizumab to eosinophilic phenotype asthma patients with nasal polyps (pages 1-2). The trial teaches administering repeated doses of 30 mg subcutaneously to asthma patients. The trial teach administering every 8 weeks (pages 1-3).  The trial teaches that the asthma patient has a blood eosinophil count of at least 300 cells/uL prior to administration or equal to or greater than 150 cells/uL prior to administration (page 9). The trial teaches that the asthma patient criteria include a history of treatment with inhaled corticosteroids (or oral corticosteroid) plus asthma controller and history of at least 2 asthma exacerbations in the year prior to the trial (page 8). The trial teaches that the asthma patient has an ACQ-6 sore of at least 1.5 and a FEV1 less than 75% prior to the administration (page 8). The trial teaches using the following SCORINGS to discern treatment: measuring the annualized rate of asthma exacerbations over the treatment period, SGRQ, (page 4), FEV1, ACQ-6, PEF (page 5) and SNOT-22 (page 7). 
            It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating asthma by reducing the annual exacerbation rate of asthma, comprising administering subcutaneously to an adult asthma patient a dose of 30 mg once every four weeks for twelve weeks and then once every eight weeks benralizumab or an antigen-binding fragment thereof, as taught by the claims of U.S. Patent No. 9,441,037 to include the scoring system of SGRQ, FEV1, and SNOT-22 and patients having no more than 6 exacerbations in the year prior to administration or a blood eosinophil count of at least 150 cells/uL prior to administration as taught by ClinicalTrials.gov Identifier: NCT03170271. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because U.S. Patent No. 9,441,037 and ClinicalTrials.gov Identifier: NCT03170271 teach similar patient populations. Using the scoring system taught by ClinicalTrials.gov Identifier: NCT03170271 helps discern the efficacy of the pharmaceutical.
            

Art of Record
The art made of record is considered pertinent to Applicant' s disclosure as it defines the general state of the art. FitzGerald et al. (Benralizumab, an anti-interleukin-5 receptor α monoclonal antibody, as add-on treatment for patients with severe, uncontrolled, eosinophilic asthma (CALIMA): a randomized, double-blind, placebo-controlled phase 3 trial. Lancet 2016; 388: 2128–41; Published Online September 5, 2016). 
FitzGerald et al. teach administering benralizumab to asthma patients aged 12–75 years with severe asthma uncontrolled by medium dosage to high-dosage inhaled corticosteroids plus long-acting β₂-agonists (ICS plus LABA) and a history of two or more exacerbations in the previous year. FitzGerald et al. teach asthma patient received 56 weeks of benralizumab 30 mg every 4 weeks; benralizumab 30 mg every 8 weeks via subcutaneous injection. FitzGerald et al. teach patients had blood eosinophil counts 300 cells per uL or greater (abstract). FitzGerald et al. teach patients has 2 exacerbations in the past 12 months. FitzGerald et al. teach that the subjects had nasal polyps (page 2133, Table 1).
	
	
	
			Conclusion

		No claims are allowed. 
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/19/2022